Citation Nr: 0032824	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1947 and from October 1951 to January 1961.

This case has been returned to the Board of Veterans' Appeals 
(Board) following a remand dated in June 1998.  This appeal 
originates from a decision dated in December 1996 by the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

Although this case was previously remanded, there has since 
been a significant change in the law that requires 
evidentiary development that was previously not thought to be 
necessary.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
was not permitted to assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Previously, evidence 
had been submitted which made the appellant's claim well 
grounded on the theory that service-connected lung disease 
was a contributing factor in the veteran's demise.  J. Dewey 
Dorsett, Jr., M.D., wrote in March 1997 that the veteran's 
service-connected disease "made a contribution" to the 
terminal process.  Indeed, the point of the Board's 1998 
remand was to obtain more information as to this well-
grounded aspect of the appellant's claim.  However, because 
the new law eliminates the well-grounded claim requirement 
and requires that VA assist the claimant in developing the 
claim except in instances when there is "no reasonable 
possibility" that such assistance would aid in 
substantiating the claim, the Board finds that additional 
evidentiary development is required on a different theory of 
entitlement to the benefit sought.  Veterans Claims 
Assistance Act of 2000. 

The appellant has argued that polyps affecting the colon were 
noted during the veteran's period of military service, and 
that these polyps represented the onset of what was later 
diagnosed as cancer, which in turn led to the veteran's 
death.  As suggested above, it does not appear that evidence 
was previously submitted sufficient to make such a theory of 
entitlement well grounded.  Consequently, when the case was 
previously remanded, evidence was sought only on the question 
of whether already service-connected lung disability had 
contributed to the veteran's death.  Now that the well-
grounded claim requirement has been eliminated, and because 
the veteran was indeed treated for 2 polyps in the 
rectosigmoid colon 

during service, the Board finds that a "reasonable 
possibility" exists that further assistance would aid in 
substantiating the appellant's claim.  Veterans Claims 
Assistance Act of 2000.  Consequently, in order to obtain 
evidence on the appellant's theory that the terminal colon 
cancer is traceable to problems the veteran had in service, 
especially with colon polyps, a remand is required.  The case 
is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2. Among the actions taken by the RO to 
comply with the change in the law, 
evaluation of the record by a physician 
with expertise in oncology should be 
undertaken to ascertain whether the 
terminal disease process can be linked to 
the veteran's period of military service.  
Specifically, the physician should review 
the entire claims folder and provide an 
opinion as to the medical probabilities 
that the colon cancer diagnosed in the 
early 1990's was attributable to the 
veteran's period of military service.  
The physician should comment on the colon 
polyps noted during service, as well as 
all other intestinal complaints and 
difficulties, and provide an opinion as 
to any relationship with the later-
diagnosed cancer.  All opinions should be 
set forth in 

detail and explained in the context of 
the evidence of record and underlying 
medical principles relative to this 
disease process.

3.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the appellant and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


